In the
 United States Court of Appeals
                 For the Seventh Circuit
                         ____________

No. 01-4067
INTERNATIONAL TRUCK AND ENGINE CORP.,
                                               Plaintiff-Appellant,
                                v.

UNITED STEEL WORKERS OF AMERICA, LOCAL 3740,
                                               Defendant-Appellee.
                         ____________
            Appeal from the United States District Court
               for the Eastern District of Wisconsin.
              No. 01 C 31—John W. Reynolds, Judge.
                         ____________
        ARGUED MAY 22, 2002—DECIDED JUNE 21, 2002
                         ____________


  Before POSNER, KANNE, and WILLIAMS, Circuit Judges.
   POSNER, Circuit Judge. The plaintiff, a company that man-
ufactures steel castings, fired one of its foundry workers
for refusing to submit to a drug test. The defendant union
took the matter to arbitration, pursuant to its collective bar-
gaining agreement with the company, and won. The com-
pany brought suit under section 301 of the Taft-Hartley Act,
29 U.S.C. § 185, to set aside the arbitrator’s award; lost; and
appeals, arguing that the arbitrator, rather than interpret-
ing the agreement, in effect rewrote it; but conceding as
it must that as long as the arbitrator was interpreting the
2                                                No. 01-4067

parties’ contract rather than basing decision “on some body
of thought, or feeling, or policy, or law that is outside the
contract,” Ethyl Corp. v. United Steelworkers of America, 768
F.2d 180, 184-85 (7th Cir. 1985), the award must stand even
if the arbitrator’s interpretation was actually a misinterpre-
tation. E.g., Eastern Associated Coal Corp. v. United Mine
Workers of America, District 17, 531 U.S. 57, 62 (2000). Only
if “there is no possible interpretive route to the award,
so [that] a noncontractual basis can be inferred,” may the
award be set aside. Chicago Typographical Union No. 16 v.
Chicago Sun-Times, Inc., 935 F.2d 1501, 1506 (7th Cir. 1991).
  The collective bargaining agreement states that “where the
Company has reasonable cause to believe that an employee
is under the influence of drugs . . . the employee will
be required to submit to a test of his/her urine and/or
blood . . . . Refusal by an employee to consent to a test for
the presence of drugs . . . or to otherwise fully cooperate
in an investigation involving drugs pursuant to this policy
will constitute insubordination and result in immediate ter-
mination.” After receiving anonymous phone calls accus-
ing an employee named Cox of trafficking in illegal drugs,
and observing him at meetings in which he appeared to be
under the influence of drugs, the company’s director of
human resources, Vandermale, decided there was reason-
able cause to require Cox to take a blood or urine test for
drugs. But to make assurance doubly sure he had the out-
side of Cox’s car, and the area of the foundry in which
Cox (though others as well) worked, swept by a machine
that detects drugs by contact with any surface that contains
drug residue. This “environmental” test detected cocaine
in both places swept, whereupon Vandermale asked Cox
to submit to a blood or urine test plus an environmental test
of the outside of his clothing. Upon his refusing, the com-
pany fired him for failing to cooperate in an investigation
involving drugs.
No. 01-4067                                                  3

   The arbitrator interpreted the passage we quoted from
the collective bargaining agreement to permit the company
to require an employee to take a urine or blood test for
drugs only if there is reasonable cause to believe him under
the influence of drugs at the very moment he is asked to take
it; and the company concedes that it had no reason to be-
lieve Cox under the influence of drugs at the moment
Vandermale asked him to submit to the tests. The arbitra-
tor’s interpretation of the collective bargaining agreement
is narrow, literalistic, and quite possibly wrong, especially
when one considers how dangerous foundry work is and
how dangerous therefore a foundry worker high on cocaine
is to himself and his fellow workers. A blood or urine test
based on reasonable cause to believe that a worker is an in-
termittent user of cocaine though not necessarily under its
influence at the instant he was asked to take the test—no
one is under the influence of drugs all the time—would be
a reasonable safety measure, since it would detect recent
use, indicating a nontrivial probability that the worker is
sometimes high at work.
   But the fact that the arbitrator chose to interpret the par-
ties’ agreement literally (more precisely, adopted the nar-
rowest possible literal meaning, for it would have done
no violence to the text to interpret “is under the influence”
as denoting intermittent use over a longer period than the
instant at which the worker is asked to take the test), ig-
noring contextual factors that pointed to the wisdom of
a somewhat broader interpretation, hardly shows that he
was not really interpreting the agreement but instead was
off on a frolic of his own, disregarding the contract in fa-
vor of his own views of labor relations or workplace safety.
Of this there is no indication in his long and careful opinion.
  The company indulges in paradox in attacking the opin-
ion as too literal; we are cited to no cases in which an attack
4                                                 No. 01-4067

based on such a ground has succeeded. For while literal in-
terpretations are often wrong (as we noted recently in Bean-
stalk Group, Inc. v. AM General Corp., 283 F.3d 856, 859-61
(7th Cir. 2002)), they are wrong because the interpreter un-
derstood the task of interpretation set him by the parties
too narrowly. That mistake (which would be no mistake
if the parties wanted him to stick to the words of the doc-
ument to be interpreted) is at the opposite end of the error
spectrum from the mistake of interpreting a document so
broadly that the intentions of the parties and the manifesta-
tion of those intentions in the written word are set aside in
favor of the arbitrator’s own idea of how the parties should
have arranged their affairs. Taken far enough, loose inter-
pretation can be as unhinged from the parties’ intentions
and expression as the interpretation of a dream can be from
the dream’s true meaning (if there is such a thing)—so
unhinged as to show that really there is no possible inter-
pretive route from the document purportedly interpreted
to the conclusion reached. But, to repeat, if the arbitrator
made a mistake in this case it was in sticking too close to
the actual language of the contract, not in casting it aside.
  It is not as if the collective bargaining agreement had con-
tained a rule of interpretation requiring loose interpreta-
tion—had, for example, instructed the arbitrator to “inter-
pret the company’s drug policy broadly in light of the safety
concerns that actuated it,” as in such cases as Schacht v.
Beacon Ins. Co., 742 F.2d 386, 388 (7th Cir. 1984) (“the ar-
bitrators . . . shall make their award with a view to effect-
ing the general purpose of this Agreement rather than in
accordance with the literal interpretation of the language”);
see also Pacific Reinsurance Management Corp. v. Ohio Rein-
surance Corp., 935 F.2d 1019, 1025 (9th Cir. 1991); Eagle Star
Ins. Co. v. Yuval Ins. Co., [1978] 1 Lloyd’s Rep. 357, 362 (Ct.
App. 1977). An arbitrator who discarded an interpretive rule
laid down in the collective bargaining agreement might
No. 01-4067                                                     5

be guilty of usurpation, but that is not our case. No inter-
pretive rule was prescribed and so the arbitrator was free
to choose an interpretive rule, Richmond, Fredericksburg &
Potomac R.R. v. Transportation Communications Int’l Union,
973 F.2d 276, 279 (4th Cir. 1992)—and so to opt for literal-
ism, among the various recognized interpretive strategies,
if he wanted to.
  Whereas commercial arbitrators frequently choose lit-
eralism, Lisa Bernstein, “Private Commercial Law in the
Cotton Industry: Creating Cooperation Through Rules,
Norms, and Institutions,” 99 Mich. L. Rev. 1724, 1735 (2001);
Bernstein, “Merchant Law in a Merchant Court: Rethinking
the Code’s Search for Immanent Business Norms,” 144 U.
Pa. L. Rev. 1765, 1769-70 (1996), labor arbitrators generally
prefer loose interpretation. See, e.g., Tice v. American Airlines,
Inc., 288 F.3d 313, 317 (7th Cir. 2002); International Ass’n of
Machinists & Aerospace Workers, Progressive Lodge No. 1000 v.
General Electric Co., 865 F.2d 902, 906 (7th Cir. 1989); SFIC
Properties, Inc. v. International Ass’n of Machinists & Aerospace
Workers, District Lodge 94, 103 F.3d 923, 925 (9th Cir. 1996).
And this is a labor arbitration case. But we do not under-
stand the company to be arguing that labor arbitrators are
required by the understanding the parties bring to labor
arbitration to foreswear literalism. Southern California Gas
Co. v. Utility Workers Union of America, Local 132, 265 F.3d
787, 793-94 (9th Cir. 2001), illustrates judicial reluctance, in
a case much like this, to set aside a labor arbitrator’s award
merely because the arbitrator stuck close to the literal terms
of the collective bargaining agreement.
  In the district court and again in this court, the company
argues that the arbitrator’s really serious mistake was in
overlooking its argument that Cox’s refusal to submit to a
nonintrusive environmental search of his clothing was a
failure to cooperate in the investigation of his drug use and
that the failure provided cause for his termination. The
6                                                  No. 01-4067

arbitrator did not mention the argument and we are rea-
sonably certain that it was not made to him. The company
claims to have made it in its brief to the arbitrator, but the
union vociferously denies this and the company failed to
make the brief a part of the record either in the district court
or in this court and so has disarmed itself from rebutting
the finding of waiver on the basis of what the brief con-
tained. So far as we can determine, the only issue before the
arbitrator was whether the company had reasonable cause
to believe that Cox was under the influence of cocaine, an
issue the arbitrator resolved against the company by his nar-
row but permissible interpretation of “is under the influ-
ence.” That refusing to submit to the environmental test
of his clothing violated Cox’s duty of cooperation was hard-
ly an argument that the arbitrator was likely to tumble to
on his own. Not only or mainly because it was not the arbi-
trator’s business to repair the company’s forensic omission,
and because the collective bargaining agreement contains
no reference to environmental tests, and because the test
in question is not obviously less intrusive than testing a
urine sample. But also and more important because the
company hadn’t offered Cox the option of taking just the
environmental test. It had insisted that he take a blood or
urine test as well, which, under the arbitrator’s interpreta-
tion, he was entitled to refuse to do without being punished
for his refusal.
                                                    AFFIRMED.

A true Copy:
        Teste:
                            _____________________________
                            Clerk of the United States Court of
                              Appeals for the Seventh Circuit

                     USCA-97-C-006—6-21-02